United States Bankruptcy Appellate Panel
                           For the Eighth Circuit
                       ___________________________

                               No. 21-6005
                       ___________________________

                             In re: Bryan S. Reichel

                                              Debtor.

                            ------------------------------

                                Bryan S. Reichel

                                      Debtor – Appellant,

                                         v.

                                 James L. Snyder

                                     U.S. Trustee - Appellee

                                  ____________

                  Appeal from United States Bankruptcy Court
                    for the District of Minnesota – St. Paul
                                 ____________

                          Submitted: March 31, 2021
                             Filed: April 2, 2021
                                ____________
Before NAIL, Chief Judge, SALADINO and SHODEEN, Bankruptcy Judges.
                              ____________
SHODEEN, Bankruptcy Judge
      This appeal arises from a final order entered by the bankruptcy court denying
the Appellants Motion for “Revised and Corrected Motion for Relief From Judgment
or Order and/or Reopen the Case, Motion for Evidentiary Hearing/Appointment of
Counsel.” Before this panel is the issue of whether Reichel’s notice of appeal was
timely filed pursuant to Federal Rule of Bankruptcy Procedure 8002(a)(a).

      The Appellant filed the Notice of Appeal on March 31, 2021.            In that
document he seems to recognize that his appeal is beyond the 14-day limit and
therefore untimely filed:

      **NOTE** For purposes of establishing the timeliness for this
      NOTICE OF APPEAL, Reichel point out that the Court ruled and
      denied Reichel’s Motion (Dkt. #226) back on 2/26/21, but for
      “unknown reasons”, the Court’s order was not mailed to Reichel
      until 3/17/21…almost THREE weeks later. (See: Date on US
      Bankruptcy Court envelope – Exhibit “A”). Reichel did not receive
      the Court’s Order at Ft. Dix. New Jersey until March 23, 2021, so
      therefore this Notice of Appeal is timely served.


The date of delivery cannot be confirmed because Exhibit A is not included with the
Notice of Appeal. Notwithstanding this omission the time to appeal the order had
expired. According to the record before us, the bankruptcy court entered its order,
that is at issue in this pending appeal, on February 26, 2021. That order was served
by the Bankruptcy Noticing Center (Case No. 11-32923 at docket number 228) to
an address in Ohio.1 Fed. R. Bank. Pro. 9022(a).
      “Lack of notice of the entry does not affect the time to appeal or relieve or
authorize the court to relieve a party for failure to appeal within the time allowed,

1
 Reichel’s original petition stated his address was in Prior Lake, Minnesota.
During the time period of June 2019 until December 2020 Reichel’s filings reflect
his mailing address as being in Ohio. Staring in December 2020, it appears that
Reichel began using an address in Ft. Dix, New Jersey. (see docket number 226).
                                         2
except as permitted in Rule 8002.” Id. The Appellant did not seek an extension of
time to file his appeal from the bankruptcy court pursuant to Federal Rule of
Bankruptcy Procedure 8002(d). To the extent Reichel is raising an issue involving
service of the order, and any related time period for appeal, it is properly addressed
in the first instance by the bankruptcy court not in the Notice of Appeal.

      For the reasons stated this appeal is dismissed as untimely filed.

                        _____________________________




                                          3